         Case 2:18-cv-00248-LSC Document 26 Filed 11/26/18 Page 1 of 2               FILED
                                                                            2018 Nov-26 AM 09:49
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION
 LARRY COLEMAN, et al.,                 )
                                        )
         Plaintiffs,
                                        )
   vs.                                  )
                                        )           2:18-cv-00248-LSC
 MORRIS-SHEA BRIDGE
                                        )
 COMPANY, Inc., et al.,
                                        )
         Defendants.                    )
                                        )
                                        )
                                        )

                                    Order

      Before the Court is Plaintiffs’ Motion for Protective Order. (Doc. 24.) In

the motion, Plaintiffs ask the Court to enter a protective order quashing

subpoenas directed towards Plaintiffs Larry Coleman and Chester

Coleman’s current employers. The Court recognizes Plaintiffs’ argument that

Defendants do not need to subpoena Plaintiffs’ employers because the

Plaintiffs are willing to provide Defendants with many of the requested

documents. Nonetheless, Defendants have a right to confirm the information

disclosed to them by the Plaintiffs with their employers. Therefore, Plaintiffs’

Motion for Protective Order (doc. 24) is DENIED.




                                 Page 1 of 2
 Case 2:18-cv-00248-LSC Document 26 Filed 11/26/18 Page 2 of 2




DONE and ORDERED on November 26, 2018.



                                   _____________________________
                                           L. Scott Coogler
                                      United States District Judge
                                                                     194800




                          Page 2 of 2
